DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7, 9-12, 14-25, 27-30 are pending.  Applicant’s previous election of Group I, claims 1, 3-5, 9-12, 14, 22-25, 27-30 still applies and claims 6, 7, 15-21 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-5, 9-12, 14, 22-25, 27-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 25 recite more than two compartments that are “substantially equal sized”.  This is not supported.  Applicant refers to FIG. 26 and [0197] of the present PGPub, however, this only appears to provide support for two compartments being of equal size (based on the barrier being in the “middle,” with “middle” meaning “the point or position at an equal distance from the sides, edges, or ends of something”).  Thus, Applicant does not have support for two “substantially” equal sized.  
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-5, 9-12, 14, 22-25, 27-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 25 recite “between corresponding two substantially equal sized compartments” which is vague because it is unclear how the two compartments are “corresponding” to each other (i.e., it is unclear if this is intended to just refer to two of the “more than two” compartments or if “corresponding” indicates that the two compartments are selected based on some criteria).
Claims 1 and 25 recite “usable for stain treatment of a material and rinsing of the stain treated material” which is vague because it is unclear how to test for the claimed “usability” because it is unclear what qualifies as a “stain treatment” in terms of testing the article for this functionality (i.e., what type of material is used for testing, what type of stain is present, how is the stain treatment agent applied, what stain treatment agent is used, what defines a successful strain treatment, how is the stain treated material rinsed in terms of pressure and solvent, what defines a successful rinsing?).
Claims 1 and 25 recite “the other stains” which is vague because it is unclear what “other stains” are being referred to.  The “treatment and rinsing” of the “other stains” is also vague for the same reasons explained above.
Claims 1 and 25 recite “successively” which is vague because it is unclear if the other/second compartment is required only to be usable once after the first compartment is used for stain treatment or if the other/second compartment needs to be usable for stain treatment multiple successive times?
Claim 25 recites that an area of the upper layer is larger than an area of the lower layer which is vague because it is unclear what type of area is being referred to (does it include overall surface area based on top and sides of the volume of the upper/lower layer?, top down area only?, can you add the top down area of each sub-layer to arrive at the total area of the overall upper/lower layer?,).
Claim 25 recites “in isolation from the other compartments” which is vague because it is unclear if this simply means that the compartments are physically separated from each other or if the isolation is related to stain treatment/rinsing recited in the claim (see the vague/confusing aspects of the “stain treatment and rinsing” discussed above).  Also, if the phrase is related to stain treatment/rinsing, this phrase is additionally vague in terms of what qualifies as isolation (do the other compartments have to be completely unchanged after use of the single/first compartment, or are they “isolated” merely by being still usable to treat another stain such that a minute/negligible amount of stain treatment agent/rinsing may enter into the other compartment from the single/first compartment?).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4, 5, 14, 22-25, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953).
Regarding claims 1, 4, 5, 14, 22-25, 28-30, Woltman teaches a pad that comprises a top sheet formed of liquid permeable fibrous material, an optional transfer layer also made of a liquid permeable fibrous material, a core layer of liquid permeable fibrous material mixed with superabsorbent hydrophilic polymer (as in claims 1, 25, 26) (e.g., cellulose fluff with superabsorbent particles thereon), and a bottom layer of liquid impermeable film, as in claim 5, ([0019]-[0026]).  The layers are joined together via adhesive as in claim 24 ([0036]).
The claimed upper fluid absorptive layer corresponds to the combination of the top layer, optional transfer layer (if included), and the core layer, with each of these layers in the prior art forming sub-layers within the overall fluid permeable/absorptive “upper layer” (i.e., all the layers besides the bottom impermeable film) (no claims recite that the upper layer consists of a single layer).  As explained above, the upper layer may comprise the fluid permeable fibrous materials of the top, transfer and absorbent sub-layers mixed with the superabsorbent particles in the absorbent sub-layer, as in claim 4 and 28.  The optional transfer layer inherently provides some degree of mechanical stability/protection as in claim 14.  The sub layers of the upper layer also read on the first, second and third layers of claims 22, 23, 29, 30, such that the intermediate sub-layer of fluid permeable fibers corresponds to the first layer adjacent to the core sub-layer of fluid permeable fibrous material with superabsorbent particles and the top sub-layer of fluid permeable fibers corresponds to the third layer.  There is no recited order in which the layers are arranged and no direct contact required (except the adjacent limitation in claims 22 and 29 discussed above) and therefore all layers discussed above are “stacked on” each other.
The overall pad comprises two or more compartments (FIG. 3-4) formed from the separated portions of the absorbent core sub-layer (i.e., items 61 and 62 in FIG. 3 and items 70, 71, 72, and 73 in FIG 4 which are compartments for absorbing/containing liquids) (see abstract, [0023], [0037], [0040], [0041]).  These compartments are separated by a longitudinal flexible (i.e., foldable) zone 64 and/or transverse transfer splits 78, where the bottom impermeable layer 40 lacks the absorbent core material, such that the bottom impermeable layer 40 spaces out/separates/isolates the absorbent compartments so that there is a barrier to any liquid traveling along the bottom impermeable layer 40 between the absorbent compartments (see abstract, [0023], [0037], [0040], [0041]).
FIG. 3 illustrates a flexible zone 64 between the two absorbent compartments, with each absorbent compartment being equal sized and being symmetrically arranged (i.e., mirrored) along a line running lengthwise through the flexible zone 64, but the embodiment of FIG. 3 does not include more than two compartments as claimed.  However, the transverse transfer slits 78 in FIG. 4 would be obvious to apply to the two compartments 62 of FIG. 3 (i.e., without requiring the central absorbent section 73 from FIG. 4) because the transfer slits 78 are provided with their own motivation for use in embodiments besides FIG. 4 (i.e., they are disclosed as increasing flexibility of the article for a wider range of activities), such that it would have been obvious to have provided such transverse transfer slits 78 into the two absorbent sections in FIG. 3, thereby forming 6 absorbent sections, in order to increasing flexibility of the article for a wide range of activities.  As illustrated below, the modified version of FIG. 3 would include more than two substantially equal sized compartments, with two of the compartments (61 and 62), being equal sized and symmetrically arranged along the line running lengthwise through the flexible zone 64, as claimed.

    PNG
    media_image1.png
    677
    1107
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    710
    1035
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    633
    921
    media_image3.png
    Greyscale
 
The more than two absorbent compartments (the 9 absorbent section embodiment of FIG. 4, or the 6 absorbent section embodiment of modified FIG. 3, as explained above) define a volume with a given surface area from all sides of each compartment and the top and intermediate sub-layers appear to be coextensive with the bottom layer (i.e., have equal to or greater than the surface area of the bottom layer, FIG. 1), such that the total surface area of the top, intermediate, and core sub-layers (i.e., the upper layer as claimed) is greater than the surface area of the bottom layer, as in claim 25.
The above absorbent compartments may be used for stain treatment and rinsing of a material because each absorbent compartment can absorb water and thus could absorb water used to treat/clean a stain and could absorb water used to rinse the treated stain.  Each compartment could be used to treat other/successive stains as well.  There is no limitation on the type of stain treatment or rinsing in the present claims.  It is noted that the article may be folded multiple times (e.g., once longitudinally and once transversely) such that only one compartment is facing towards the stained article and all the other compartments are facing away (as in the present disclosure, even though this is a narrower version of stain treatment than is recited in the claims).
In light of the overlap between the claimed invention and that disclosed by Woltman, it would have been obvious to one of ordinary skill in the art to use a pad that is both disclosed by Woltman and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Claim(s) 3, 11, 12, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953), as applied to claim 1 and 25 above, and further in view of Dabi (U.S. 4,992,326).
Regarding claims 3, 11, 12, and 27, Woltman does not disclose the claimed absorbent materials or the claimed pH materials.  However, Dabi is also directed to absorbent articles and teaches the polyvinyl alcohol (as in claims 3 and 27) is a suitable absorbent hydrophilic material and teaches that sodium bicarbonate (as in claims 11 and 12) may be added to the absorbent material to neutralize odor (see abstract, col. 2, lines 25-40, col. 5, line 5-col. 6, line 5).  Thus, it would have been obvious to use such a hydrophilic polymer and such a neutralizing agent as in Dabi in the article of Woltman because it provides the desired functionality (absorbent hydrophilic polymer material) and in order to neutralize odor.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woltman et al. (U.S. 2005/0124953), as applied to claim 1 and 25 above, and further in view of Albino (U.S. 2008/0011632).
Regarding claims 9-10, Woltman does not disclose the claimed fragrance limitations.  However, Albino is also directed to absorbent products and teaches that fragrances can be included in the product, including on the side that faces the user during use, with the fragrances including a mixture of different fragrances in different locations and with different activation conditions (e.g., body heat, mechanical action, prior to use, during use, and/or after use) (see abstract, [0019]-[0027], [0068]).  Thus, it would have been obvious to have applied different fragrances to different user-facing areas of the absorbent article in Woltman, including the various absorbent compartments, as taught by Albino, to provide beneficial smells and to allow different fragrances to activate at different times and under different conditions.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Regarding the “substantially equal sized” limitation, based on Applicant’s remarks it appears Applicant has support for equal sized but not substantially equal sized (see above).
Applicant argues that the flexible zone in Woltman comprises an absorbent surface.  However, Applicant is referring to only one embodiment of Woltman, and the reference clearly teaches that the flexible zone may be made of only the same impermeable material as the bottom layer/baffle (as illustrated in FIG. 3 and 4 cited above).

    PNG
    media_image4.png
    120
    541
    media_image4.png
    Greyscale

Applicant also argues that there is no axis of symmetry in Woltman.  As explained above, there is an axis of symmetry between separate absorbent compartments in FIG. 3 and 4 of Woltman.
Applicant argues that the dependent claims are allowable for the reasons set forth above, but as explained above this is not persuasive.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787